Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a dimming power supply device, comprising: a case; a trigger input connector in which a plurality of terminals are disposed  to be exposed to outside from inside of the case; a trigger input circuit disposed inside the case, a signal input to at least one terminal of the plurality of terminals being input to the trigger input circuit: and particularly including “an FPGA writing enabling circuit disposed inside the case, a signal input to the at least  one terminal of the plurality of terminals being input to the FPGA writing enabling circuit: and a dimming FPGA disposed inside the case, and in an FPGA writing mode, a circuit configuration thereof being rewritten by inputting an output signal of the FPGA writing enabling circuit, and in a dimming mode, a light source being dimmed by inputting an output signal of the trigger input circuit as a trigger” as recited in claim 1 (claims 2-5 are allowable since they are dependent on claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.

 
/Minh D A/
Primary Examiner
Art Unit 2844